Citation Nr: 1329727	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  13-01 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for ischemic heart disease (claimed as coronary artery disease).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969.

This case comes before the Board of Veterans Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for ischemic heart disease (claimed as coronary artery disease), for purposes of entitlement to retroactive benefits.  

The RO considered the December 2010 rating decision pursuant to Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal., May 2, 1989), which provided retroactive benefits to certain Nehmer class members.  The regulation allowing retroactive benefits in certain instances requires the existence of a "covered herbicide disease."  38 C.F.R. § 3.816(b) (2012).  Simply put, the regulation allows for an earlier effective date of a grant of service connection in certain circumstances; service connection is a separate matter which still must be established before an effective date can be assigned.  

Here, the Veteran first filed a claim for coronary artery disease in January 2010. There is nothing in the record that indicates the Veteran filed any claims for heart conditions prior to that date.  Since the December 2010 rating decision actually denied service connection for ischemic heart disease; it is erroneous, as well as confusing, to refer to the issue as service connection for ischemic heart disease "for purposes of retroactive benefits."  The issue has been revised to reflect the correct issue.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board has determined that before adjudication of the Veteran's claim for service connection for ischemic heart disease, further development is needed.  See  38 C.F.R. § 19.9 (2012).  

The Board finds that the Veteran should be provided with a new VA examination to determine the nature and etiology of any heart condition.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).   

The RO had previously determined that service connection was not warranted with respect to the Veteran's claim based upon the absence of a current diagnosis.  However, the competent medical evidence of record is conflicting with regard to the issue of the Veteran's current diagnosis.   A VA examination was conducted in March 2010, in which the VA examiner stated that no diagnostic findings of ischemic heart disease were present.  The March 2010 VA examiner indicated that he reviewed medical records, but noted that the Veteran's claims file was not reviewed.   However, the claims file contains VA psychiatric records dated August 2007 and June 2010, which indicate a diagnosis of coronary artery disease on both dates.  Therefore, a new examination is warranted in this case to determine whether the Veteran, in fact, has ischemic heart disease, or any other heart disease.
 
In light of the foregoing, the Board finds that a new examination is necessary on remand.  The claims file must be provided for the examiner's review in conjunction with the new examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to ascertain whether he has ischemic heart disease.  The claims file, as well as any records contained in Virtual VA, should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to service treatment records, lay assertions and pertinent medical evidence.  In addition to any findings, the examiner should also specifically address the August 2007 and June 2010 VA records which indicate the Veteran having a diagnosis of coronary artery disease in his opinion. 

The examiner is asked to offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran currently has ischemic heart disease, including coronary heart disease.

A report of the examination should be prepared and associated with the Veteran's claims file.  A complete rationale must be provided for each opinion rendered.  If the examiner determines that he/she cannot provide an opinion on the issues at hand without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


